Citation Nr: 1638204	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal condition claimed as gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for a cervical spine/neck condition.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991 and from October 2004 to January 2006.  He received a Combat Action Badge for his service   in Iraq from January 2005 to December 2005.  He also had a period of active duty for training from July 1988 to December 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the electronic claims file.  The case was previously before the Board in August 2014 and was remanded for additional development.

The issues of entitlement to service connection for a right knee condition and a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's GERD had its onset in service.

2.  The most probative evidence is against finding that the current cervical spine/neck disability is related to service.

3.  The evidence is at least in equipoise as to whether erectile dysfunction had its onset in service. 


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for establishing service connection for GERD have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for establishing service connection for a cervical spine/neck disability have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Resolving doubt in the Veteran's favor, the criteria for establishing service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and personnel records.  In addition, available private and VA treatment records have been obtained.  Examinations were provided in May 2008 and September 2015, and medical opinions obtained.  The latter fulfilled the requirements of the Board's August 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until  the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




	GERD

In regard to the Veteran's claim for service connection for GERD, he contends that he is entitled to service connection because the very first flare up of symptoms occurred during his initial deployment to Iraq during his last period of active duty (October 2004 to January 2006).

The Veteran's STRs note that, in March 1991, two hours after breakfast, he became nauseated, vomited, sweated heavily, had stomach and bowel pain, and several bowel movements.  No diagnosis was rendered.  In a report of medical history dated in May 2004, the Veteran denied frequent indigestion, stomach disease, or intestinal disease.  In a post deployment health assessment dated in October 2005, the Veteran denied diarrhea, frequent indigestion, or vomiting.  

In a post-service post deployment health reassessment dated in May 2006, the Veteran stated that he did not currently suffer from diarrhea, frequent indigestion, or vomiting.  However, it was noted he was taking antacids regularly.  In a June 2006 note from his VA primary care physician, the Veteran indicated he was taking over-the-counter Prilosec for reflux and the clinician diagnosed GERD.  A VA compensation examination in May 2008 diagnosed the Veteran with peptic ulcer disease, GERD, and mild gastritis, by history.  

At his hearing before the Board in June 2012, the Veteran indicated he started having gastrointestinal issues that flared up as he was preparing to deploy to Iraq.  He indicated treating it with Tums, but not being diagnosed with it until he returned home and saw his primary care physician.

In September 2015, the Veteran underwent a VA examination.  The Veteran complained of reflux which he claimed when he deployed to Iraq.  The examiner performed an in-depth review of the medical records and noted multiple post-deployment assessments that were negative for complaints of frequent indigestion.  The examiner also addressed the March 1991 STR showing an acute gastroenteritis; the examiner indicated that was not a possible indication of GERD, but simply a self-limited viral or acute illness that resolved without residuals.

Based on review of the record, although the Veteran was not treated for reflux during service and denied indigestion or other gastrointestinal symptoms in a May 2006 post deployment evaluation, on that same evaluation he reported using antacids regularly.  The use of antacids is consistent with his testimony of self-treating his symptoms during his deployment.  Thus, the Board will resolve all doubt in the Veteran's favor, and find that his reflux symptoms at least as likely as not arose in service.  Accordingly, service connection for GERD is warranted. 

	Cervical Spine/Neck Disability

The Veteran claims that, during one of the in-service mortar and rocket attacks on April 16, 2005, the building he was in collapsed and a very large fellow serviceman landed on top of him, causing his cervical spine/neck condition.  See June 2012 Hearing Testimony.  He stated that he did not seek treatment for the condition in service. A post deployment questionnaire dated in October 2005 did not indicate spine or neck pain.

The Veteran underwent a VA examination in May 2008.  He indicated neck pain in the mid cervical spine area starting in 2004.  He believed that carrying a rifle as well as wearing body armor made it worse.  Myositis of the trapezius muscle was diagnosed.  X-rays taken showed a normal cervical spine with normal alignment and unremarkable bones and soft tissues.

In August 2014, the Board remanded the claim for another VA examination because the Veteran's testimony regarding an in-service injury to the neck was deemed credible given that he served in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (stating that if a veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of in-service incurrence satisfactory lay or other evidence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.)

At a September 2015 VA examination, the examiner noted a diagnosis of acute cervical strain/whiplash from a motor vehicle accident that occurred in October 2009.  The Veteran indicated his neck started being problematic while over in Iraq.  When asked about an injury, the Veteran indicated that a lot of time when diving  for cover, he would "catch his helmet on things" and jerk his neck.  The examiner indicated that the Veteran surmised that such action may have affected his neck, although no acute onset of neck problems was noted during those specific instances.  The Veteran also shared the belief that wearing vests and carrying equipment put a lot of strain on his neck.  He indicated that his neck was sore and caught on the right side, although he did not seek treatment at that time.  

The examiner opined that it was less likely than not that the Veteran's current neck condition was incurred while on active duty.  The examiner noted that the Veteran primary care physician noted in a May 2010 letter that he wrote on behalf of the Veteran that he did not have issues with his neck prior to the October 2009 motor vehicle accident and he continued to have neck problems several months thereafter.  In addition, numerous post-deployment health assessments made no notation about neck issues.  There were line of duty statements, but none for the neck and records prior to 2008 did not indicate neck problems.   

Based on review of the record, the Board finds that, although the Veteran reported an injury to the neck during his combat service, the most probative evidence indicates that his current cervical spine/neck disability is not related to that incident.  This is supported by the absence of complaint of cervical spine or neck pain in post-deployment assessments, evidence of an intervening motor vehicle accident with resulting neck pain, and his physician's certification that the Veteran did not have a neck disability prior to his post-service motor vehicle accident.  

The Board acknowledges that the Veteran believes his current neck condition is related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiology of neck and spine conditions is not a matter capable of lay observation, and requires medical expertise to determine.  Accordingly, the Board accords greater probative value to the medical evidence of record than to the lay assertions of record, and notes that there is no competent opinion linking the Veteran's neck condition with his military service.  Id.  

In sum, the most probative evidence is against the claim for service connection for a cervical spine/neck condition and the appeal is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine does not apply. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

	Erectile Dysfunction

The Veteran claims that erectile dysfunction (ED) had its onset during his second period of active duty when he was deployed to Iraq or that it is secondary to his service-connected psychiatric disability.

At his hearing before the Board in June 2012, the Veteran indicated ED began when he deployed to Iraq.  His wife wondered if medication the Veteran was taking for depression could be affecting it.

Service treatment records are negative for complaints or findings of ED.  On a May 2006 post deployment assessment, when asked about the use of birth control he replied that he does not use any because "I am unable to have a child."  In a section of the evaluation labeled "Concerns" he responded "personal" but did not explain his response.

At the September 2015 VA examination, the Veteran claimed trouble with ED when he deployed to Iraq in 2004.  It was indicated he was not on medications       at that time, but he was having marital difficulties with his now ex-wife.  The examiner noted he had normal blood flow to the testicles on ultrasound in 2008 so the scar tissue from the nearby hernia surgeries was not affecting circulation to     the testicles.  As to whether the Veteran's ED was caused or aggravated by the Veteran's service-connected PTSD, the examiner noted that the Veteran indicated having ED in 2007 at a time when he had not yet been diagnosed with PTSD, but only showed a startle response.  She noted that in 2004 and also 2007 the Veteran was not yet taking medications and, therefore, medication could not have been related to the onset of ED.  The examiner referenced the Veteran's indication that  as of the date of the examination, his erectile dysfunction was no longer much of an issue and concluded that "any decline is most likely due to the aging process."

When considering the evidence as a whole, the Board finds it reasonable to resolve doubt in the Veteran's favor despite the fact that there was no indication of the presence of erectile dysfunction in the Veteran's STRs on active duty.  His statement in May 2006 that he is unable to have a child is consistent with his assertion of ED beginning prior to that date.  As a lay person, the Veteran is competent to testify to an inability to achieve an erection.  Arguably, there was no reason when serving in combat overseas for the Veteran to seek treatment for ED.  

Accordingly, the Board will resolve all doubt in the Veteran's favor and find that the evidence is at least in equipoise as to whether his ED began in service.  Thus, service connection for ED is granted. 


ORDER

Service connection for GERD is granted.

Service connection for a cervical spine/neck disability is denied.

Service connection for erectile dysfunction is granted.



REMAND

In an April 2008 VA treatment record, the Veteran complained of bilateral knee pain that started while he was in basic training and had progressed since that time.  The Veteran did not claim a specific injury besides overuse of the knee.  

In May 2008, the Veteran underwent a VA examination.  He complained of left   and right knee pains beginning during basic training.  He indicated a constant ache and swelling in the knees.  X-rays were normal. The patella was noted to track normally.  Bilateral patellar tendonitis and bursitis were diagnosed.

In July 2008, approximately 2 years after the Veteran's discharge from service, an MRI of the bilateral knees revealed degenerative joint disease.  The impression was patellofemoral osteoarthritis with osteomalacia involving the hyaline cartilage of the patella bilaterally, greater on the right.  A mild mucoid degeneration was noted with the anterior horn lateral meniscus of the left knee.

In September 2015, the Veteran underwent a VA examination.  Chondromalacia patella diagnosed in July 2008 was identified in both knees.  The examiner opined it was less likely as not that the Veteran's bilateral knee problems were incurred while on active duty.  Initially, the examiner noted the Veteran did not seek treatment for the knees during service despite treatment for other issues.  The examiner also pointed out that occupationally, the Veteran engaged in the same activities as a truck mechanic after service and even as a supervisor that he stated brought on     his knee conditions while in service.  Notably, the examiner did not address the presence of arthritis in the knees noted on MRI in July 2008, only two years after discharge.  The Board finds that an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the September 2015 examiner, or, if that examiner is not available then another suitable medical professional to provide an addendum opinion regarding whether it is at least as likely as not (50 percent or higher degree of probability) that osteoarthritis in the Veteran's knees had its onset during active service or within one year following discharge from service, or is otherwise directly related to service. 

The examiner must review the claims file.  A rationale for all opinions expressed should be provided.  If the examiner feels a new examination is needed to respond to the question presented one should be scheduled.  If the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After undertaking the development above and          any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remains denied, the appellant and        his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


